Citation Nr: 1039792	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-39 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
that, in pertinent part, denied service connection for 
posttraumatic stress disorder (PTSD).  After the issuance of the 
March 2007 rating decision, the Veteran moved to Virginia and the 
Roanoke, Virginia, RO assumed jurisdiction.  

In July 2010, the Veteran testified at a hearing before the 
Board, seated at the RO.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran experienced traumatic incidents in Vietnam, 
consistent with his duties as a vehicle mechanic, which caused 
contemporaneous fear of hostile military activity.

2.  A VA psychologist diagnosed the Veteran as having 
posttraumatic stress disorder (PTSD) due to his traumatic 
experiences in Vietnam.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was 
incurred during active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Because the determination below 
constitutes a full grant of service connection for PTSD, there is 
no reason to discuss the impact of the VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown that a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.306 (2009).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.   38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Moreover, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  "Fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  Id.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.



Analysis of Service Connection for PTSD

Having considered the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for the Veteran's PTSD.  The Board finds 
that there is at least a reasonable doubt as to whether the 
Veteran's accounts of  stressful incidents in Vietnam are 
consistent with his duties as a vehicle mechanic, and whether the 
reported stressful events involved a fear of hostile military 
activity.  The Veteran's service personnel records indicate that 
he served in Vietnam and that his military occupational specialty 
(MOS) was that of a vehicle mechanic.  In a February 2006 VA 
treatment record, the Veteran recalled volunteering to be a truck 
driver during service.  He reported that he remembered one 
incident during which he saw a number of dead soldiers from the 
Army of the Republic of Vietnam (ARVN) rotting under a bridge as 
he drove an ammunition truck up a mountain.  During another 
incident, he was hauling a truck around a curve when he came upon 
four ARVN trucks containing the bodies of dead soldiers.  He 
remembered that he thought the soldiers in the trucks had been 
killed within the preceding five minutes.  He believed that, had 
he been there five minutes earlier, he also would have been 
killed.  He stated that these incidents had bothered him very 
much.  

In a September 2007 VA treatment record, the Veteran recalled 
another in-service incident during which he had to retrieve a 
truck with a severed brake line.  As he knew that the last person 
driving the truck had been shot while doing so, he stated that, 
upon reaching the truck, he was so frightened to get out of the 
area that he drove the truck back to base without brakes.  In 
addition, at the July 2010 Board personal hearing, the Veteran 
testified that these incidents and others in Vietnam 
contemporaneously placed him in fear of the enemy of hostile 
enemy action.  (Hearing Transcript, page 5).  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that the 
Veteran experienced traumatic incidents in Vietnam, consistent 
with his duties as a vehicle mechanic, which caused 
contemporaneous fear of hostile military activity.

The Board also finds that a VA psychologist has diagnosed the 
Veteran as having PTSD based upon the stressful experiences in 
Vietnam.  Specifically, in a February 2006 VA treatment record, a 
VA psychologist, having heard the Veteran's accounts of seeing 
dead ARVN soldiers, opined that the Veteran experienced severe 
trauma during Vietnam.  She further stated that he met the 
criteria for service-related PTSD.  Subsequent VA treatment 
records indicate further treatment for service-related PTSD.

Therefore, having reviewed the evidence of record, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that the 
Veteran's experiences in Vietnam, consistent with his duties as a 
vehicle mechanic, involved fear of hostile military activity.  
Having heard the Veteran's accounts of some of these in-service 
incidents, a VA psychologist diagnosed PTSD due to in-service 
trauma.  For these reasons, the Board finds that the criteria for 
service connection for PTSD have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


